 
May 4, 2018
 
 
PRIVATE & CONFIDENTIAL
 
Fusion Connect, Inc. (f/k/a Fusion Telecommunications International, Inc.)
420 Lexington Avenue, Suite 1718
New York, New York 10170
 
Ladies and Gentlemen:
 
Reference is made to the Agreement and Plan of Merger, dated as of August 26,
2017 (as it may be amended or modified from time to time in the future, the
“Merger Agreement”), by and among Fusion Telecommunications International, Inc.,
a Delaware corporation (the “Company”), Birch Communications Holdings, Inc., a
Georgia corporation, and Fusion BCHI Acquisition LLC, a Delaware limited
liability company. Capitalized terms used but not defined herein have the
meaning given to them in the Merger Agreement. This letter agreement amends and
restates the indemnification letter agreement delivered by BCHI Holdings, LLC, a
Georgia limited liability company (“Holdings”), to the Company, dated August 26,
2017, in its entirety.
 
Subject to the occurrence of the Closing, for a period of eighteen (18) months
following the Closing (the “Indemnity Period”), Holdings agrees to indemnify and
hold harmless the Company for and against any and all losses in excess of
$500,000 that are related to, or arise from, any of the pending matters listed
below that are incurred during the Indemnity Period; provided, that in no event
will Holdings be responsible for any such losses exceeding $25,000,000 in the
aggregate (the “Cap”). Holdings shall have the right to assume the defense of
these matters and shall have the right to settle such matters so long as such
settlement does not involve any monetary payment by the Company and/or its
Subsidiaries and does not otherwise have a material adverse effect on the
business of the Company and its Subsidiaries. Amounts owed by Holdings under
this indemnity may be paid in cash or through the transfer to the Company of a
number of shares of Company Common Stock equal to (rounded up or down to the
nearest whole share) (1) the amount of such obligation divided by (2) the
greater of (A) $2.00, or (B) the weighted average daily closing bid price of the
Company Common Stock, as reported by NASDAQ (or any successor to such exchange),
for five (5) consecutive trading days ending immediately prior to the third
(3rd) Business Day preceding the date of such transfer. Any cash payment and/or
return of shares of Company Common Stock shall be completed within five (5)
Business Days of the date that the Company’s (or its subsidiary’s) liability has
been determined. During the Indemnity Period, Holdings shall, at all times,
maintain in its name liquid assets and shares of Company Common Stock with an
aggregate value of no less than the Cap; provided, that for the purposes of
determining the value of shares of Company Common Stock, such shares will not be
deemed to have a value of less than $2.00 per share, regardless of the
then-current market price for such shares.
 
1.
EB-IHD-17-00023706, Federal Communications Commission Letter of Inquiry to Birch
Communications, Inc. (dated May 2, 2017).
 
2.
California Public Utilities Commission Data Request No. 1 (dated October 1,
2015), Data Request No. 2 (dated March 8, 2016), Data Request No. 3 (dated March
7, 2017); Data Request No. 4 (dated July 27, 2017) to Birch Telecom of the West,
Inc. and Cbeyond Communications, LLC.
 
3.
Wyoming Universal Service Fund Audit Notification Letter (dated August 1, 2017).
 
4.
Kansas Corporation Commission Docket No. 18-BTKT-033-KSF, Audit of Birch Telecom
of Kansas, Inc. by the Kansas Universal Service Fund (KUSF) Administrator
Pursuant to K.S.A. 2016 Supp. 66-2010(b) for KUSF Operating Year 20, Fiscal Year
March 2016-February 2017.
 
5.
Kansas Corporation Commission Docket No. 18-TEMT-043-KSF, Audit of Tempo
Telecom, LLC by the Kansas Universal Service Fund (KUSF) Administrator Pursuant
to K.S.A. 2016 Supp. 66-2010(b) for KUSF Operating Year 20, Fiscal Year March
2016-February 2017.
 
 
-1-

 
 
6.
Kansas Corporation Commission Docket No. 18-ICIT-041-KSF, Audit of Ionex
Communications, Inc. by the Kansas Universal Service Fund (KUSF) Administrator
Pursuant to K.S.A. 2016 Supp. 66-2010(b) for KUSF Operating Year 20, Fiscal Year
March 2016-February 2017.
 
7.
Richard W. Huskey v. Birch Communications, Inc., Ionex Communications, Inc.,
Birch Telecom of Missouri, Inc and certain named individual defendants (Circuit
Court of St. Louis County, Missouri)
 
8.
Riepen v. Cbeyond, Inc. et al
 
9.
EB-TCD-15-00020193, Federal Communications Commission Letter of Inquiry to Birch
Communications, Inc. (dated February 23, 2018).
 
10.
CenturyLink Communications, LLC, and Level 3 Communications, LLC, v. Birch
Communications, Inc., Formal Complaint, Proceeding No. 18-73, Bureau ID No.
EB-18-MD-002 (filed with Federal Communications Commission on March 23, 2018).
 
11. Attorney General of the State of Illinois, People of the State of Illinois
v. Birch Telecom of the Great Lakes, Inc., Subpoena Duces Tecum (ref: Document
#2018005), served via U.S. Mail April 17, 2018.
 
12. State of Oklahoma Office of Attorney General, Investigation of Birch Telecom
of Oklahoma, LLC, Investigative Demand to Produce Documentary Material or
Physical Evidence and Furnish a Report (issued April 25, 2018).
 
 
This letter agreement will be governed by, and construed and enforced in
accordance with, the internal Laws of the State of Delaware, without regard to
any applicable conflict of laws principles (whether of the State of Delaware or
any other jurisdiction). This letter agreement may be executed in two or more
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
hereto and delivered to the other party, it being understood that each party
need not sign the same counterpart.
 
 
 
-2-

 
 
If you agree with the foregoing, please sign and return a copy of this letter
agreement, which will constitute our agreement with respect to the subject
matter hereof.
 
 
 
Very truly yours,
 
BCHI HOLDINGS, LLC
 
 
 
By: /s/ Holcombe T. Green, Jr.                   

Name: Holcombe T. Green, Jr.
Title: Manager
 
 
AGREED AND ACCEPTED:
 
FUSION CONNECT, INC.
(f/k/a Fusion Telecommunications International, Inc.)
 
 
By: /s/ James P. Prenetta, Jr.                 

Name: James P. Prenetta, Jr.
Title: Executive Vice President and
         General Counsel
 
-3-
